IN THE
                        TENTH COURT OF APPEALS

                               No. 10-17-00228-CV

ULLJA KUNTZE,
                                                      Appellant
v.

SANDRA COWAN,
                                                      Appellee


                         From the 335th District Court
                            Burleson County, Texas
                             Trial Court No. 26,129


                                     ORDER


      All relief requested in the two documents titled “ULLJA KUNTZE’S REQUEST

FROM THIS COURT TO RECONSIDER ITS ORDER ISSUED ON FEB 14, 2018 (SEE A

COPY OF ORDER UNDER APPENDIX: ‘2’)” both filed on March 1, 2018 is denied.

                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion Denied
Order issued and filed August 29, 2018